Citation Nr: 0718162	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  99-01 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of an excision, bone spur, left great toe, and heel 
spur, plantar fascia, left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1970 and from April 1972 to May 1989.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board remanded this claim to the RO for additional action 
in August 2000.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's left foot disability, which involves 
calcaneal heel spurs, pes planus, plantar fasciitis and a 
mild hallux valgus deformity, manifests as pain on 
manipulation of the Achilles tendon, mild to marked 
tenderness of the metatarsal heads and ankle joint, 
limitation of motion with pain, crepitus on motion, left foot 
edema and pronation.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residuals of an excision, bone spur, left great 
toe, and heel spur, plantar fascia, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. 
§§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5015, 5276 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his or her representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his or her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
his claim by letters dated February 2002, December 2002, 
April 2003, July 2004, March 2005 and April 2006, after 
initially deciding that claim in a rating decision dated 
January 1998.  Such notice was not mandated at the time of 
the RO's rating decision; therefore, the timing of the 
remedial notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the letters, the RO 
acknowledged the veteran's claim, informed him of the 
evidence necessary to support that claim, identified the type 
of evidence that would best do so, notified him of VA's duty 
to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO provided the veteran 
comprehensive information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
requested and/or received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised to complete enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to VA any 
information or evidence not previously submitted that 
pertained to the severity of his left foot disability.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service VA and private 
treatment records.  Since then, in a written statement 
received in April 2006, the veteran has indicated that he has 
no other information or evidence to give to VA.  Second, the 
RO conducted medical inquiry in an effort to substantiate the 
veteran's claim by affording the veteran VA examinations, 
during which examiners discussed the severity of the 
veteran's service-connected left foot disability.      

In an Informal Hearing Presentation dated April 2007, the 
veteran's representative points out that the report of the 
most recent VA examination, conducted in April 2005, is 
suspect because it is not based on a review of the claims 
file.  While such may be the case, another examination is not 
necessary.  At present, there are other reports of VA 
examinations of record that are based on reviews of the 
claims file, and an extensive number of treatment records, 
which, collectively, provide sufficient medical information 
to decide the claim on appeal.     

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claims

The veteran seeks an increased evaluation for his left foot 
disability.  He asserts that the 20 percent evaluation 
assigned this disability does not accurately reflect the 
severity of his left foot symptomatology.  Such 
symptomatology allegedly includes left foot and ankle pain, 
swelling, weakness and stiffness and necessitates the use of 
a foot brace.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

In this case, the RO has evaluated the veteran's left foot 
disability as 20 percent disabling pursuant to Diagnostic 
Codes (DCs) 5015 and 5276.  DC 5015 provides that bones, new 
growths of, benign, are to be rated based on limitation of 
motion of affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5015 (2006).  DC 5003, which governs 
ratings of degenerative arthritis, provides that such a 
disease established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2006).

The appropriate DC for the specific joint involved in this 
case is DC 5271.  This DC provides that a 10 percent 
evaluation is assignable for moderate limited motion of the 
ankle.  A 20 percent evaluation is assignable for marked 
limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 
(2006).  

DC 5276 provides that a 10 percent evaluation is assignable 
for severe unilateral acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 30 percent 
evaluation is assignable for severe bilateral acquired 
flatfoot or pronounced unilateral acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is assignable 
for pronounced bilateral acquired flatfoot.  38 C.F.R. 
§ 4.71a, DC 5276 (2006).  

An evaluation in excess of 20 percent is also assignable for 
a foot disability if it involves acquired bilateral claw 
foot, severe malunion or nonunion of the tarsal or metatarsal 
bones, or severe residuals of a foot injury provided certain 
criteria are met.  See 38 C.F.R. § 4.71a, DCs 5278, 5283, 
5284 (2006). 

In this case, for the reasoning explained below, the evidence 
establishes that the veteran's left foot disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 20 percent under any applicable DC.  

As previously indicated, the veteran had active service from 
January 1967 to January 1970 and from April 1972 to May 1989.  
During such service, he sought treatment on multiple 
occasions for left great toe and foot complaints, including 
pain and swelling.  Medical professionals noted left foot 
blisters, an abrasion on the left toe, a left foot sprain, a 
left foot laceration, swelling in the left great toe and left 
foot, and a left great toe deformity.  The veteran underwent 
surgical excision of the deformity, characterized as an 
accessory ossicle, in November 1987.

Following discharge, the veteran sought treatment for left 
foot complaints and underwent VA examinations of his left 
foot.  Prior to filing his claim for an increased evaluation 
for a left great toe and foot disability, in 1992, the 
veteran received VA treatment, including surgery, for a heel 
spur and plantar fasciitis deformity of the left foot.  
Thereafter, the veteran continued to experience left heel 
pain, which necessitated steroid injections.  X-rays take in 
August 1992 revealed mild degenerative changes in the left 
foot.  In October 1996, the veteran underwent private 
surgery, or more specifically, a resection of a left foot 
calcaneal spur and releases of left foot adhesions and 
plantar fascia.   

After the veteran filed his claim for an increased evaluation 
for a left great toe and foot disability, he received 
additional private treatment for left foot complaints.  
Physicians noted severe plantar fasciitis of the left foot 
and painful heel syndrome.  These disorders necessitated an 
injection to combat the veteran's discomfort and to reduce 
fibrosis and scar tissue formation.  Thereafter, a physician 
noted that the veteran was using a hinged, full-length left 
ankle-foot orthosis and indicated that, due to a severe right 
foot disability, the veteran had altered his weight bearing 
tendencies, which increased the strain on his left foot.  The 
physician also noted sensory abnormalities and diagnosed 
possible peripheral nerve entrapment, a condition that 
necessitated another injection.

During VA examinations conducted in December 1997 and August 
1999, examiners confirmed that the veteran was using a left 
foot brace, which reportedly helped diminish his pain.  They 
also noted marked tenderness over the surgical incision and 
to palpation of the entire ankle joint, left dorsiflexion to 
30 degrees, normal plantar flexion, inversion to 15 degrees 
and eversion to 0 degrees.  X-rays revealed a normal left 
ankle and a left heel spur. 

During a private outpatient treatment visit in May 1999, a 
physician noted that the veteran was doing much better with a 
rocker sole in his left sole.  He also noted mild to moderate 
left foot tenderness, crepitus on range of motion of the 
veteran's left subtalar joint and mild edema of the left 
lower extremity.

In April 2003 and August 2004, during VA examinations, the 
veteran reported left foot pain, swelling weakness and 
stiffness.  He indicated that the instability he felt in his 
left ankle was alleviated by the use of a brace.  Examiners 
noted tenderness over the left ankle and foot, left foot 
edema, dorsiflexion to 10 degrees, plantar flexion to 40 
degrees, eversion to 15 degrees and inversion to 20 degrees, 
all with pain at the extreme ranges of motion.  X-rays showed 
mild arthritis of the left ankle and big toe, a plantar 
calcaneal spur, an Achilles tendon spur, and a mild hallux 
valgus deformity.  One examiner indicated that the pain in 
both of the veteran's feet caused major functional impact 
occupationally.  He further indicated that, although the foot 
disabilities caused standing and walking difficulties, they 
did not interfere with the veteran's ability to perform his 
job duties.

During the same time period, private physicians noted left 
ankle and foot tenderness, limited inversion capability at 
the subtalar joint, arthritis and metatarsalgia of the left 
foot, and pronation and plantar fasciitis of the left heel.  
These conditions necessitated a steroid injection and 
prompted a physician to prescribe functional orthotics.

During a VA examination conducted in April 2005, the veteran 
expressed the same complaints reported during the prior two 
examinations.  An examiner noted calcaneal tenderness, mild 
pes planus, fair weight bearing alignment of the Achilles 
tendon corrected by manipulation with pain, mild tenderness 
of the metatarsal heads, left ankle dorsiflexion to 20 
degrees with no pain, plantar flexion to 45 degrees with no 
pain, and no fatigue, weakness, lack of endurance or 
incoordination on repetitive use.  X-rays showed calcaneal 
spurs and a flat foot.

The above evidence establishes that the veteran's left foot 
disability involves calcaneal heel spurs, pes planus, plantar 
fasciitis and a mild hallux valgus deformity and manifests as 
pain on manipulation of the Achilles tendon, mild to marked 
tenderness of the metatarsal heads and ankle joint, 
limitation of motion with pain, crepitus on motion, left foot 
edema and pronation.  Such symptoms are contemplated in the 
20 percent evaluation assigned the veteran's left foot 
disability under 38 C.F.R. § 4.71a, DCs 5015 and 5276.  An 
evaluation of 20 percent is the maximum allowed under the 
former DC.  For an evaluation in excess of 20 percent, the 
latter DC requires evidence of pronounced flatfoot with 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, which is not improved by orthopedic 
shoes or appliances.  There is no such evidence in the claims 
file.

An evaluation in excess of 20 percent is also not assignable 
for the veteran's left foot disability under any other 
pertinent DC noted above or under 38 C.F.R. §§ 4.40, 4.45, 
4.59, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
206-7.  The evidence does not establish that the veteran has 
ankylosis of the ankle, claw foot, malunion or nonunion of 
the metatarsal bones, or severe residuals of a foot injury.  
Although a private physician indicated that the veteran's 
foot pain caused major functional impact occupationally, in 
so opining, he was referring to the collective effect of the 
veteran's bilateral foot symptomatology.  There is no 
evidence indicating that the veteran's left foot 
symptomatology, alone, represents severe residuals of an 
injury.  The evidence also does not establish that, during 
flare-ups or on repetitive use, the veteran experiences any 
functional limitation in addition to that which was shown 
during VA examinations and outpatient treatment visits.

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded an increased 
evaluation in the future should his left foot disability 
picture change.  38 C.F.R. § 4.1.  At present, however, the 
20 percent evaluation is the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an evaluation in excess of 20 
percent for residuals of an excision, bone spur, left great 
toe, and heel spur, plantar fascia, left foot, have not been 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  


ORDER

An evaluation in excess of 20 percent for residuals of an 
excision, bone spur, left great toe, and heel spur, plantar 
fascia, left foot, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


